                                           Case 3:18-cv-07393-JSC Document 216 Filed 06/11/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       INTERNATIONAL SWIMMING                            Case No. 18-cv-07394-JSC
                                           LEAGUE, LTD,                                      Case No. 18-cv-07393-JSC
                                   8                    Plaintiff,
                                   9              v.                                         ORDER RE: LENGTH OF JULIO
                                                                                             MAGLIONE DEPOSITION &
                                  10                                                         ADMINISTRATIVE MOTION TO
                                           FÉDÉRATION INTERNATIONALE DE
                                           NATATION,                                         SEAL
                                  11
                                                        Defendant.                           Re: Dkt. Nos. 300, 301
                                  12
Northern District of California
 United States District Court




                                           THOMAS A. SHIELDS, et al.,
                                  13
                                                        Plaintiff,
                                  14
                                                  v.
                                  15
                                           FÉDÉRATION INTERNATIONALE DE
                                  16       NATATION,
                                  17                 Defendant.

                                  18           Before the Court is the parties’ joint discovery dispute letter brief regarding the deposition
                                  19   of Julio Maglione, President of Fédération Internationale De Natation (“FINA”). (Dkt. No. 301.)1
                                  20   Plaintiffs seek additional time to take Dr. Maglione’s deposition after deposing him for
                                  21   approximately 7.5 hours over two sessions. Plaintiffs also submit an administrative motion to file
                                  22   under seal one of their supporting documents. (Dkt. No. 300.) Having the benefit of an informal
                                  23   discovery hearing on May 6, 2021, and after carefully considering the parties’ subsequent briefing,
                                  24   the Court concludes that oral argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), and
                                  25   GRANTS in PART Plaintiffs’ request for additional deposition time. The Court additionally
                                  26

                                  27   1
                                         Record citations are to material in the Electronic Case File (“ECF”) in International Swimming
                                  28   League, LTD v. Fédération Internationale De Natation, Case No. 18-cv-07394-JSC; pinpoint
                                       citations are to the ECF-generated page numbers at the top of the documents.
                                            Case 3:18-cv-07393-JSC Document 216 Filed 06/11/21 Page 2 of 3




                                   1   DENIES Plaintiffs’ administrative motion to seal filed in connection with the letter brief.

                                   2   I.      Discovery Dispute Regarding Length of Julio Maglione Deposition

                                   3           Plaintiffs took Dr. Maglione’s remote deposition on March 24, 2021 and April 29, 2021.

                                   4   (Dkt. Nos. 301-1, 301-2.) The parties agreed to limit the deposition to three to four hours at a

                                   5   time. (Dkt. No. 301-3 at 4-5.) An interpreter was present at both sessions to interpret Plaintiffs’

                                   6   counsel’s questions from English to Spanish, and Dr. Maglione’s testimony from Spanish to

                                   7   English. (Dkt. No. 301-1 at 8-9; Dkt. No. 301-2 at 10.) The deposition took about 7.5 hours over

                                   8   the two sessions, including the time required to interpret each question and answer. (See Dkt.

                                   9   Nos. 301-1, 301-2.) Plaintiffs argue that the “halting, painstaking” interpretation, Dr. Maglione’s

                                  10   evasiveness in answering questions, and remaining examination topics warrant more deposition

                                  11   time. (Dkt. No. 301 at 3-8.) They request an additional 7 hours to produce “the amount of

                                  12   testimony consistent with a 7-hour untranslated deposition.” (Id. at 4.) FINA argues that the
Northern District of California
 United States District Court




                                  13   deposition has already covered “every conceivable topic at issue in this case” and that Plaintiffs

                                  14   “spent the final thirty minutes of Dr. Maglione’s last deposition session harassing him about

                                  15   companies he is affiliated with in Uruguay and his involvement in things that have absolutely

                                  16   nothing to do with the case.” (Id. at 8-12.)

                                  17           While a deposition is ordinarily limited to seven hours, additional time is appropriate “if

                                  18   the deponent, another person, or any other circumstance impedes or delays the examination.” Fed.

                                  19   R. Civ. P. 30(d)(1). Interpretation is a well-accepted factor that may prolong the examination and

                                  20   warrant more time. Fed. R. Civ. P. 30, Advisory Comm. Notes on 2000 Amendment. Having

                                  21   reviewed the deposition transcript and video recording, the Court finds that interpretation did

                                  22   prolong the examination and reduce the amount of substantive testimony relative to the length of

                                  23   the deposition. The Court also finds that Plaintiffs’ counsel’s questioning during the final 30

                                  24   minutes of the deposition did not harass Dr. Maglione. Rather, the questioning as to Dr.

                                  25   Maglione’s current employment and business relationships outside of FINA were within the

                                  26   proper scope of the deposition as they may be relevant to Dr. Maglione’s work within FINA and

                                  27   his level of knowledge and involvement in FINA’s day-to-day operations. As such, Plaintiffs’

                                  28   request for additional deposition time is GRANTED in part.
                                                                                         2
                                             Case 3:18-cv-07393-JSC Document 216 Filed 06/11/21 Page 3 of 3




                                   1   II.      Administrative Motion to File Under Seal

                                   2            Plaintiffs seek to file under seal Exhibit J of the letter brief on the grounds that FINA

                                   3   designated the document “Confidential” pursuant to the parties’ Amended Protective Order. (Dkt.

                                   4   No. 300.) Plaintiffs submit the declaration of counsel Joshua W. Malone, who attests that

                                   5   Plaintiffs were required to file Exhibit J under seal “[p]ursuant to Section XV, paragraph C of the

                                   6   Amended Protective Order.” (Dkt. No. 300-1 at 2 ¶ 4.) Plaintiffs dispute the propriety of FINA’s

                                   7   designation and ask the Court to deny the motion. (Dkt. No. 300.) Under the Local Rules of this

                                   8   District, where a party seeks to file under seal any material designated as confidential by another

                                   9   party, the submitting party must file a motion for a sealing order. See N.D. Cal. Civ. L.R. 79-5(d)-

                                  10   (e). “Within 4 days of the filing of the Administrative Motion to File Under Seal, the Designating

                                  11   Party must file a declaration . . . establishing that all of the designated information is sealable.” Id.

                                  12   at 79-5(e)(1). “If the Designating Party does not file a responsive declaration as required by
Northern District of California
 United States District Court




                                  13   subsection 79-5(e)(1) and the Administrative Motion to File Under Seal is denied, the Submitting

                                  14   Party may file the document in the public record no earlier than 4 days, and no later than 10 days,

                                  15   after the motion is denied.” Id. at 79-5(e)(2). To date, FINA, the designating party, has not filed a

                                  16   responsive declaration to Plaintiffs’ motion to seal. (Dkt. No. 300.) Therefore, the Court DENIES

                                  17   the request to seal Exhibit J. (Dkt. Nos. 300-3, 301-10.)

                                  18                                               CONCLUSION

                                  19            Plaintiffs’ request for additional deposition time is GRANTED in part; Plaintiffs may

                                  20   depose Dr. Maglione for an additional three hours. Plaintiffs will need to prioritize among their

                                  21   list of proposed topics. (See Dkt. No. 301 at 3-4.) Plaintiffs’ administrative motion to seal filed in

                                  22   connection with the letter brief is DENIED.

                                  23            This Order disposes of Dkt. Nos. 300 and 301.

                                  24            IT IS SO ORDERED.

                                  25   Dated: June 11, 2021

                                  26

                                  27
                                                                                                      JACQUELINE SCOTT CORLEY
                                  28                                                                  United States Magistrate Judge
                                                                                           3
